ICJ_058_NuclearTests_AUS_FRA_1973-06-22_ORD_01_NA_02_FR.txt. ESSAIS NUCLÉAIRES (DÉCL. WALDOCK) 108

indiqué comme suit comment il différenciait ces deux catégories de ques-
tions (C.J. Recueil 1963, p. 102-103):

«la distinction, le texte réel, dépend semble-t-il du point de savoir si
l'exception repose ou est fondée sur la clause ou les clauses juridic-
tionnelles en vertu desquelles on prétend établir la compétence. Si
tel est le cas, l'exception porte essentiellement sur la compétence.»

L'article 17 de l’Acte général stipule que les différends visés dans cet
acte comprennent notamment ceux que mentionne l’article 36 du Statut
de la Cour permanente de Justice internationale. Au nombre des catégo-
ries de différends juridiques énumérés dans cet article figure «la réalité de
tout fait qui, s’il était établi, constituerait la violation d’un engagement
international» (les italiques sont de nous).

Au stade préliminaire, il semblerait donc suffisant de déterminer si les
parties se contestent réciproquement un droit. Il n'apparaît pas nécessaire
à ce stade d’aborder des questions qui relèvent en réalité du fond et qui
constituent le point essentiel de la décision qui interviendra par la suite
sur le fond, comme celle de l’établissement des droits des parties ou de
l’étendue du préjudice résultant des retombées radioactives.

Sir Humphrey WALDOCK, juge, fait la déclaration suivante:

Je souscris à l’ordonnance. Je voudrais seulement ajouter que, selon
moi, les principes énoncés à l’article 67, paragraphe 7, du Règlement,
devraient guider la Cour lorsqu'elle rendra sa décision en la phase sui-
vante de la procédure, que prévoit la présente ordonnance.

M. NAGENDRA SINGH, juge, fait la déclaration suivante:

Tout en souscrivant pleinement aux motifs de la décision rendue par la
Cour et en votant donc avec la majorité pour l'indication de mesures con-
servatoires en l’espèce, je voudrais bien faire ressortir, dans cette déclara-
tion, l’obligation faite à la Cour de s’assurer de sa compétence, même
prima facie, avant de statuer en vertu de l’article 41 du Statut et de l’ar-
ticle 66 du Règlement.

Certes aucune de ces dispositions ne précise le critère de la compétence
de la Cour ou de la recevabilité de la requête et de la demande, critère
que tout membre de la Cour n’en doit pas moins examiner pour s’assurer
qu’il existe un fondement valable possible à la compétence de la Cour et
que la requête est de prime abord recevable. J’approuve donc tout à fait
la Cour quand elle énonce un critère positif quant à sa compétence prima
facie, critère qui a été énoncé dans l'affaire de la Compétence en matière
de pêcheries! et qui, étant réaffirmé dans la présente espèce, peut être

 

1 Compétence en matière de pêcheries (Royaume-Uni c. Islande), C.I.J. Recueil 1972,
ordonnance du 17 août 1972, par. 15 à 17, p. 15-16.

13
